        Case 1:19-cv-12177-LTS Document 15-7 Filed 01/22/20 Page 1 of 5


                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

DIANA VARA, AMANDA WILSON, and                         )
NOEMY SANTIAGO                                         )
on behalf of themselves and all others similarly       )
situated,                                              )
                             Plaintiffs,               )
v.                                                     )        Civil Action No. 19-12175-LTS
                                                       )
ELISABETH DEVOS, in her official capacity              )
as Secretary of the United States Department of        )
Education,                                             )
                                                       )
AND                                                    )
                                                       )
THE UNITED STATES DEPARTMENT                           )
OF EDUCATION,                                          )
                     Defendants.                       )

COMMONWEALTH OF MASSACHUSETTS                          )
                                                       )
                                Plaintiffs,            )
v.                                                     )        Civil Action No. 19-12177-LTS
                                                       )
UNITED STATES DEPARTMENT OF                            )
EDUCATION and ELISABETH DEVOS, in                      )
Her official capacity as Secretary of Education,       )
                                                       )
                                Defendants.            )


                        DECLARATION OF DAVID MICHAEL PAGE

       I, David Michael Page, state the following under penalty of perjury pursuant to 28 U.S.C.
§ 1746:

        1.     I make the following declaration based on personal knowledge and from reviewing official

agency records to which I have access as part of my official duties with the United States Department of

Education (the "Department").

       2.      I am presently an Attorney Advisor in the Borrower Defense Unit, stationed at Federal

Student Aid ("FSA") headquarters in Washington, DC.

       3.      I joined the Department in 2016 and have held the position of Attorney Advisor since 2016.
               Case 1:19-cv-12177-LTS Document 15-7 Filed 01/22/20 Page 2 of 5


          4.       As an Attorney Advisor, I have access to the document discussed in and attached to this

declaration. I have personally reviewed the document discussed in this declaration. I am also familiar with

the record keeping system for Borrower Defense claims and related documents at the Department.

          5.       I certify that the document attached to this declaration is a true and accurate copy of a

document that is in the Borrower Defense Unit' s records, to which I have access as part of my official

duties.

          6.       Attached as Exhibit 1 to this declaration is a true and accurate copy of the Department's

January 8, 2016, letter to the Massachusetts Attorney General ' s Office ("AGO").

          7.       On or about November 30, 2015 , the Department received the individual borrower defense

applications submitted by the AGO as Exhibit 3 to a submission dated November 30, 2015. Those

applications were forwarded to the FSA personnel responsible for Borrower Defense intake, for

adjudication in the regular course. I obtained this information by looking in our systems of records, to

which I have access as part of my official duties.

                                                                 ,j()____   ef; J/,,a
                                                           By: ~J
                                                                ~_ _ _ _)Y    _ IA-
                                                                                 _ _ _ __
                                                              David Michael Page
                                                              Attorney Advisor

Date: January 17, 2020




                                                      2
Case 1:19-cv-12177-LTS Document 15-7 Filed 01/22/20 Page 3 of 5




                 Exhibit 1




                               3
        Case 1:19-cv-12177-LTS Document 15-7 Filed 01/22/20 Page 4 of 5




                              UNITED STATES DEPARTMENT OF EDUCATION
                                             OFFICE OF THE GENERAL COUNSEL
                                                                                            THE GENERAL COUNSEL




                                                  January&, 2016

Attorney General Maura Healey
The Commonwealth of Massachusetts
Office of the Attorney General
One Ashburton Place
Boston, Massachusetts 02108

        Re: Everest-Massachusetts Borrower Defense Claims

Dear General Healey:

        My colleagues and I are in receipt of your November 30, 2015 letter on the above-
captioned matter, the summary of evidence and applicable law included with your letter, and all
appendices and exhibits attached to that summary, for which many thanks. It is clear that the
Office of the Massachusetts Attorney General (OAG) has done a great deal of work on this
matter.

       My colleagues and I have reviewed the documents sent to us by OAG with care and
believe that some evidi;mce referred to in those documents was not included in the submission.
In addition, there are some areas where we could not determine the full scope of available
evidence. We believe that this additional evidence may be critical to our assessment of student
claims for debt relief and would appreciate it if OAG could assist us in obtaining it.

       Our specific concerns and requests for additional infonnation are as follows:

    (1) Programs With Re-calculated Job Placement Rates. We have read through the student
statements, marketing materials, quotations from recorded enrollment phone calls, fonner
employee affidavits, employer surveys, and OAG's analysis of the information an4 methodology
for a recalculation of job placemt:lnt rates. We have seen that the provided evidence lists
recalculated placement rates, including back-up data and analysis, for:

       -2008:-2009 eight-month Medical Assisting graduates at the Brightqn campus
       .:2008-2009 nin\;-month
                '      .   .· l\1~dical Assisting graduates at. the Brighton
                                                                     .       CEµJlpus
      ·-2013-2014 e~ght-month Dent~ Assisting graduates at the Brighton campus.


                               400 MARYLAND AVE. SW, WASHINGTON, DC 20202-2100
                                                      www.ed.gov
   Tl1e Department of Education's mission is to promote student ac_hievement and preparation for global competitiveness
                              by fostering educational excellence and ensuring equal access.
        Case 1:19-cv-12177-LTS Document 15-7 Filed 01/22/20 Page 5 of 5




We did not receive recalculated rates or backup data to support recalculated r~tes for any other
years or other programs at Brighton, nor did we receive any recalculated rates for the Chelsea
campus. If you have additional recalculated rates, it would be very helpful if you would provide
them to us.

       We also understand that you have evidence in the form of recorded enrollment phone
calls where admissions staff consistently advertised, verbally, a job placement rate around 70%.
Here again, it would be very helpful if OAG would provide the recorded phone calls and the
documentation showing that the rate was incorrect.

    (2) Corroborating Documentation. We have also reviewed all school brochures and
website pictures included in OAG's compilation of evidence. We do not see anything in those
brochures or websites regarding specifically: (a) alleged misrepresentations about the
transferability of credits; or (b) alleged misrepresentations about the expected salary of
graduates. Please let us know if there is specific evidence in these materials regarding
transferability of credits or expected salaries.

         Like you and your colleagues at OAG, my colleagues and I are committed to providing a
fair, transparent, and efficient process for debt relief for all students who believe they have been
defrauded by their colleges. To tha~ end, my colleagues have worked and are working With either
Federal agencies and Attorneys General in other states to assure that students who have been
wronged. get redress. OAG' s submission of evidence to us is a valuable first step in what we
hope will be a productive-joint endeavor. We look forward to receipt of the infonpation refened
to in this letter and to working with OAG for the benefit of Massachusetts students.

   · · . Please accept my best personal regards- and, again, my thanks:
